Citation Nr: 1643039	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  09-25 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a heart disability, to include coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from August 1979 to September 1984 and from May 1985 to June 1995, with an additional period of active duty for training (ACDUTRA) from December 1975 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.

The Veteran testified at a Travel Board hearing in front of the undersigned Veterans Law Judge (VLJ) in April 2012.  A transcript of the hearing is associated with the claims file.

This matter was previously remanded by the Board in June 2012, February 2015, and April 2016.

The appeal was converted entirely to an electronic record on the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) paperless processing systems.   Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of service connection for colon cancer, kidney stones, gall stones, removal of gallbladder, skin cancer, sleep apnea, and high cholesterol have been raised by the record in a December 2007 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).   (These issues were previously referred by the Board in June 2012 and February 2015, with no further action taken.)

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Pursuant to the Board's April 2016 Remand, a May 2016 VA examination was performed and a subsequent medical opinion regarding the etiology of the Veteran's heart disability was issued.  For reasons explained below, the Board finds the May 2016 medical opinion to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As a result, the Board regrets that remand is again necessary in order to obtain an addendum medical opinion.

The May 2016 examiner concludes that the Veteran's diagnosed coronary artery disease is less likely than not related to his military service.   A portion of the examiner's rationale explains that "documentation at the time of the Veteran's cardiac catheterization and stent placement indicates he had had the chest pain being evaluated for a short period, not going back many years to service."  However, such a conclusion is inconsistent with the Veteran's lay statements regarding the manifestations of chest pain.  At his April 2012 Travel Board hearing, the Veteran testified that prior to his 2006 procedure, he had been complaining of similar chest pain for over 10 years.  This time frame would suggest manifestations dating back to around the time of his June 1995 separation.  As a result, the Board concludes that the examiner failed to properly consider the Veteran's lay statement with respect to a continuity of symptomatology since service, as coronary artery disease is a "chronic" condition under 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307   (2007).  Furthermore, as the Veteran is certainly competent to report the onset of chest pain, this medical opinion is based, at least in part, upon an erroneous factual premise.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

In addition, the Board finds that the addendum opinion should address any in-service risk factors for heart disease that the Veteran may have displayed, as noted in the April 2015 VA medical opinion.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the May 2016 VA examiner.  If that examiner is not available, return it to an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's coronary artery disease.  

The claims file and a copy of this Remand must be made available to the examiner. 

Based on a review of the record, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed coronary artery disease is causally or etiologically related to the Veteran's periods of active service.

A complete rationale for any opinion expressed should be provided in a report.  In doing so, the examiner should address the Veteran's lay contentions with respect to persistent chest pain since service and elevated cholesterol in service.  This includes the Veteran's April 2012 testimony that he experienced chest pain for over 10 years prior to his 2006 procedure.

A thorough review and discussion of relevant service treatment records is necessary.  In addition, the examiner should discuss any potential risk factors for heart disease that the Veteran displayed while in service.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

2. After undertaking any other development deemed appropriate, the RO should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







